OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

           GFF8CSAL BUSINES                                                 \
           STATE OF TEXAS AQg&                               2   \L*<   ^zsrML2iamsr£Z3z=7
                                                                                   P1TNEV BOWES

          PEMALTY FOR ( g$v                                  02 1R
 2/4/2015 PRIVATE USE AWg§*                                  0002003152            FEB09 2015

 BRENT, JASON EARL Tr. Ct> M&^^&griftf*0 FR°M 2,P^-F82?755-01
 This is to advise that the Court has*denied,wifhout written order the application for
 writ of habeas corpus on the findings ofthethalxourt without a hearing.
                                           *'   *                               Abel Acosta, Clerk

                               JASON EARL BRENT
                               COFFIELD UNIT - TDC # 1845998
                          rtft 2661 FM 2054
            "\)^\ \ 1U TENNESSEE COLONY, TX 75884""'" u"p


N3B   -75QS4